Case 2:20-cv-00076-HCN-DBP Document 2-2 Filed 02/06/20 PageID.8 Page 1 of 10




                      Exhibit A
Case 2:20-cv-00076-HCN-DBP Document 2-2 Filed 02/06/20 PageID.9 Page 2 of 10




 APRIL L. HOLLINGSWORTH (Bar No. 9391)
 KATIE PANZER (Bar No. 16919)
 HOLLINGSWORTH LAW OFFICE, LLC
 1881 South 1100 East
 Salt Lake City, Utah 84105 Telephone: 801-415-9909
 april@aprilhollingsworthlaw.com
 katie@aprilhollingsworthlaw.com
 Counsel for Plaintiff


                              IN THE THIRD DISTRICT COURT
                            SALT LAKE COUNTY, STATE OF UTAH


   KERRY MacNAMARA,
                                                                 COMPLAINT
             Plaintiff,                                          (Jury Demand)
   vs.                                                               Case No.
   SALT LAKE COMMUNITY
   COLLEGE,                                                           Judge
               Defendant.



          Plaintiff Kerry MacNamara (“MacNamara”), by and through her undersigned counsel,

 hereby complains and alleges against Defendant Salt Lake Community College (“SLCC”) as

 follows:

                                       NATURE OF CASE

         This is an action against the College for breach of contract and violations of Title VII of

 the Civil Rights Act of 1964, 42 U.S.C. § 2000e.

                                             PARTIES

    1. Plaintiff is an individual residing in Summit County, State of Utah.

    2. Defendant SLCC is an institution of higher education formed and existing under


                                                  1
Case 2:20-cv-00076-HCN-DBP Document 2-2 Filed 02/06/20 PageID.10 Page 3 of 10



       Utah Code Ann. § 53B-2-101.

                               JURISDICTION AND VENUE

    3. This Court has jurisdiction over the parties and subject matter of this action

       pursuant to Utah Code § 78(B)-3-205.

    4. Venue in this action is proper in this Court pursuant to Utah Code § 78(B)-3-307.


                           GENERAL FACTUAL ALLEGATIONS

    5. MacNamara is female. She has a Master of Business Administration degree in

       Finance from Yale, and a law degree from the University of Illinois.

    6. MacNamara was hired as a tenure-track faculty member of SLCC’s Economics

       program in August 2016.

    7. From the beginning of her employment with SLCC, MacNamara felt that she was

       being discriminated against based on her gender.

    8. For instance, she applied for a position in Finance, along with a less qualified male

       colleague. The man was hired for the position, was given a teaching schedule far

       easier than his (one course to her three), and was paid nearly the same as her,

       despite his lighter course load and having no teaching experience.

    9. MacNamara began complaining about a culture of sexism at SLCC early on,

       beginning with a complaint to Melissa Flores, then General Counsel and Director

       of EEO for SLCC, on August 31, 2016.

    10. MacNamara also complained of gender discrimination to SLCC’s Diversity

       Assistant to the President, Roderick Land in March 2017, informing him about the

       sex discrimination she was facing, the culture of sexism she observed, her concerns



                                               2
Case 2:20-cv-00076-HCN-DBP Document 2-2 Filed 02/06/20 PageID.11 Page 4 of 10



       of retaliation, and the toll the work environment was taking on her health and well-

       being.

    11. Meanwhile, MacNamara’s students gave her very positive reviews.

    12. On August 25, 2017, MacNamara attended a meeting with Paul Allen, the acting

       Associate Dean for the Department of Economics. This meeting was the first time

       she met Allen.

    13. During that meeting, Allen told MacNamara that he was concerned about her

       “aggression,” falsely claimed that she had sent an email suggesting that he could

       not do his job. MacNamara had no idea what he was talking about.

    14. Allen also showed significant hostility towards her, both verbally (raising his

       voice) and physically.

    15. After MacNamara asked Allen to address her in a professional manner and he

       refused, she gathered her belongings as he yelled to her that she had “an obligation

       to talk to” him.

    16. Following the meeting, MacNamara immediately contacted John Robinson in

       Employee Relations and the Acting Dean of the School of Humanities and Social

       Sciences, in accordance with the procedure as she understood it for filing a

       complaint.

    17. On August 29, 2017, she provided a written account of the meeting to Robinson

       and asked “that SLCC take steps to assure that Mr. Allen’s conduct not be repeated

       with” her.

    18. On September 1, 2017, Robinson informed her that he had received her formal



                                               3
Case 2:20-cv-00076-HCN-DBP Document 2-2 Filed 02/06/20 PageID.12 Page 5 of 10



       grievance, and stated Teresa Martin, the Grievance Coordinator, would be in touch.

    19. The Grievance Coordinator never contacted MacNamara, and the next

       communication she heard from anyone at SLCC about her grievance was from

       Craig Gardner, Assistant Vice-President of Human Resources, on September 8,

       2017, in an email in which he told her that her complaint dealt only with “general

       working conditions,” so she could only pursue the “Informal Procedure” for relief.

       The deadline for pursuing that process had already passed.

    20. On September 14, 2017, Gardner informed her for the first time that she had “not

       completed the first step in the process” by meeting with Allen. It became clear to

       MacNamara at that point that SLCC had no intention of addressing her complaints.

    21. Allen retaliated against MacNamara quickly after she attempted to complain about

       him. On October 26, 2017, Allen issued MacNamara a “Notice of Intent to

       Terminate Employment” that made many false allegations about her attendance

       and conduct, including claiming that she was “disrespectful and rude,” had violated

       policies, had a “lack of empathy,” and had “repeatedly yelled” at him during the

       August 25, 2017 meeting.

    22. In early November 2017, MacNamara was removed from her classes and placed on

       administrative leave.

    23. On November 10, 2017, MacNamara sent a lengthy complaint of retaliation to

       SLCC’s Human Resources department.

    24. SLCC failed to address her complaint of retaliation, and in a letter dated November

       21, 2017, Allen affirmed his decision to terminate her, effective November 27,

       2017.

                                              4
Case 2:20-cv-00076-HCN-DBP Document 2-2 Filed 02/06/20 PageID.13 Page 6 of 10



    25. MacNamara began suffering considerable health effects due to her work

       atmosphere before she was terminated.

    26. Since her termination, MacNamara has suffered significant emotional distress and

       financial damages caused by SLCC’s treatment of her.

                                FIRST CAUSE OF ACTION
                                   (Breach of Contract)

    27. Plaintiff realleges and incorporates by reference all paragraphs set forth above.

    28. SLCC’s policies constitute a contract that was binding upon MacNamara and SLCC.

    29. MacNamara performed all of her legal obligations under these policies.

    30. SLCC breached several of its policies in dealing with MacNamara’s complaints

       about gender discrimination, and Allen’s conduct in particular, including but not

       limited to failing to investigate her complaints.

    31. SLCC also breached its policies in hiring a less qualified man over her.

    32. Finally, SLCC breached its policies in allowing her to be retaliated against for her

       complaints, resulting in her termination.

    33. MacNamara was damaged by SLCC’s breaches of its policies, financially and

       emotionally.

    34. As such, Defendant SLCC is liable to MacNamara for all damages that flow from

       SLCC’s breaches and that are recoverable pursuant to Utah law, including but not

       limited to lost wages, the value of lost benefits, compensatory damages, injunctive

       relief, and consequential damages, including attorneys’ fees and costs.

                                 SECOND CAUSE OF ACTION
                       (Breach of the Duty of Good Faith and Fair Dealing)

    35. MacNamara incorporates herein the allegations of the foregoing paragraphs.



                                               5
Case 2:20-cv-00076-HCN-DBP Document 2-2 Filed 02/06/20 PageID.14 Page 7 of 10



    36. Under Utah law, a duty of good faith and fair dealing exists in all employment

        relationships.

    37. SLCC breached this duty by allowing, and even facilitating, retaliation against

        MacNamara after she complained about Allen’s conduct towards her.

    38. SLCC’s actions and omissions were inconsistent with the agreed common purpose of

        the parties of supporting the operations of the college, and the justified expectations

        of MacNamara that her employer would abide by its own policies.

    39. MacNamara is entitled to all damages flowing from this breach, including her lost

        wages and future pecuniary losses, as well as her costs and attorneys’ fees.

                                  THIRD CAUSE OF ACTION
           (Discrimination on the Basis of Sex and Retaliation in Violation of Title VII)

    40. Plaintiff realleges and incorporates by reference all paragraphs set forth above.

    41. Under Title VII, MacNamara is entitled to a workplace free of discrimination.

    42. During her employment with SLCC, MacNamara was discriminated against on the basis of her

        sex in several ways, including but not limited to: when a male less-qualified colleague was

        hired instead of her for a position in Finance, when he was paid nearly what she was despite

        his lack of experience and teaching less classes, and through a culture of sexism that permeates

        the department and college.

    43. MacNamara complained of discrimination, but SLCC failed to fulfill its responsibility under

        Title VII to investigate her complaints and to stop the discrimination.

    44. Moreover, SLCC retaliated against MacNamara by terminating her employment after she

        complained about Allen specifically.

    45. The discriminatory and retaliatory conduct described above caused MacNamara significant

        damages that she is entitled to recover, including but not limited to her lost wages, benefits, and

        front pay in lieu of reinstatement.



                                                   6
Case 2:20-cv-00076-HCN-DBP Document 2-2 Filed 02/06/20 PageID.15 Page 8 of 10



      46. MacNamara has also suffered emotional distress, pain, and suffering due to SLCC’s intentional

           conduct; therefore, she is entitled to compensatory damages in an amount to be proven at trial.

      47. SLCC acted with malice or reckless disregard of MacNamara’s rights; therefore, SLCC is liable

           for punitive damages.

      48. SLCC is also entitled to recover her attorneys’ fees and other costs of this action.

      49. MacNamara filed a Charge of Discrimination with the Equal Employment Opportunity

           Commission, and received a Right to Sue dated October 10, 2019.                Ex. 1, attached.

           Accordingly, she has satisfied all administrative prerequisites for filing her Title VII claim.

                                      REQUEST FOR A JURY TRIAL

 Plaintiff requests that this matter be tried before a jury.

                                            PRAYER FOR RELIEF

 WHEREFORE, Plaintiff prays for the following relief:

     1. For the payment of back wages and benefits;

     2. For compensatory damages;

     3. For consequential damages;

     4. For any appropriate injunctive relief;

     5. For punitive damages in an amount to be determined by the jury;

     6. For all of costs of litigation and attorneys’ fees;

     7. Pre-judgment and post-judgment interest at the highest lawful rate; and

     8. For such other further and additional relief the Court deems just and proper.

         Dated this _10th___ day of January, 2020.

                                              HOLLINGSWORTH LAW OFFICE, LLC

                                              /s/ April L. Hollingsworth
                                              April L. Hollingsworth
                                              Counsel for Plaintiff




                                                        7
Case 2:20-cv-00076-HCN-DBP Document 2-2 Filed 02/06/20 PageID.16 Page 9 of 10
Case 2:20-cv-00076-HCN-DBP Document 2-2 Filed 02/06/20 PageID.17 Page 10 of 10
